Bleckley, Chief Justice.
The evidence is strongly suggestive of the theory that, unless Camp, the payee of the note in suit, could recover, Tumlin, his transferee, ought not to recover. Taking the whole of the evidence, even without considering the alleged newly-discovered evidence, there is so much doubt upon the propriety of the result which has been reached below, that we think the interests of justice demand a new trial. The facts are special and peculiar. They are so much so that we think the strong doubt of which they admit ought, contrary to the general rule, to be given against the judgment instead of in its favor. It is a case for the exercise of the power of this court to direct a new trial.
Judgment reversed.